Citation Nr: 0906288	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  05-35 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death as the result of exposure to ionizing 
radiation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1954 to 
March 1959.  He died in February 2004.  The appellant is the 
Veteran's widow (surviving spouse).  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

As support for her claim, the appellant testified at a 
hearing before RO personnel in July 2007.   

In the January 2009 Written Brief, it appears the appellant 
and her representative are asserting the additional issue of 
entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to 38 U.S.C.A. § 1318, though this is not altogether 
clear.  The Board may not entertain an application for review 
on appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 2002).  The RO has not fully adjudicated any issue 
other than the cause-of-death claim, and the Board may not 
unilaterally take jurisdiction of any additional claim, 
including for § 1318 DIC.  So the RO should ask the appellant 
to clearly indicate what additional claim, if any, she wishes 
to pursue.  The RO should then take appropriate action to 
adjudicate this claim.  In any event, no other issue is 
currently before the Board.  38 C.F.R. § 20.200 (2008).




FINDINGS OF FACT

1.  The Veteran participated in a "radiation risk activity" 
as part of Operations HARTACK, REDWING, PLUMBBOB, and TEAPOT 
during his military service and, therefore, in that capacity 
was exposed to ionizing radiation.

2.  The Veteran died in February 2004.  The death certificate 
lists the primary cause of death as atherosclerotic coronary 
artery disease.  In addition, the death certificate lists the 
contributory causes of death as diabetes and hypertension.    

3.  At the time of his death, the Veteran did not have a 
single adjudicated service-connected disability. 

4.  None of the causes of the Veteran's Death listed on his 
death certificate - i.e., atherosclerotic coronary artery 
disease, diabetes, and hypertension, is one of the 
"radiogenic diseases" set forth under 38 C.F.R. § 3.309(d) 
or 38 C.F.R. § 3.311(b)(2).
  
5.  There is no evidence of atherosclerotic coronary artery 
disease, diabetes and hypertension (i.e., the causes of the 
Veteran's death) during his military service or for many 
years thereafter, and there is no competent evidence of a 
link between the causes of his death and his military 
service, to include his confirmed exposure to ionizing 
radiation.  

6.  There is no probative evidence that any psychiatric 
disorder was a principal or contributory cause of death or 
was related to his military service, to include his confirmed 
exposure to ionizing radiation.  



CONCLUSION OF LAW

The Veteran's death was not caused by, or substantially or 
materially contributed to by, an injury or disease incurred 
in or aggravated by active military service, to include on a 
presumptive basis.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 
1113, 1131, 1137, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.1(k), 3.5(a), 3.102, 3.159, 3.303, 
3.307, 3.309, 3.311, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals limited compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The duty to notify was accomplished by way 
of VCAA letters from the RO to the appellant dated in July 
2004 and October 2007. These letters effectively satisfied 
the notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) 
informing her about the information and evidence not of 
record that was necessary to substantiate her cause of death 
claim; (2) informing her about the information and evidence 
the VA would seek to provide; (3) informing her about the 
information and evidence she was expected to provide.  See 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).   

However, with regards to the content of VCAA notice, the RO 
did not provide  notice that an effective date for the award 
of benefits will be assigned if DIC benefits are awarded, as 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  Regardless, since DIC benefits are being denied, no 
effective date will be assigned on this basis, so not 
providing additional notice concerning this downstream 
element of the claims is moot and, therefore, at most 
harmless error.  See, too, Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  Thus, a further prejudicial error analysis by 
way of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
not required in this case due to the lack of Dingess notice.  

In addition, with regards to the content of VCAA notice, the 
Board observes that the VCAA notice letter was not fully 
complaint with Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007), in that this letter only addressed the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition.  But at the time of 
his death, the Veteran did not have any service-connected 
conditions; rather, the appellant's case rests on disorders 
that are currently nonservice-connected (i.e., coronary 
artery disease, hypertension, diabetes, and depression).  She 
asserts that that these causes of death should be service-
connected as developing from exposure to ionizing radiation 
during service.  Notably, the VCAA letters failed to provide 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected, including service connection based on exposure to 
ionizing radiation during service.  Therefore, there is a 
content error in the VCAA notice provided to the appellant.     

In this regard, in Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), the Federal Circuit Court held that any error by 
VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1), concerning any element of a 
claim, is presumed prejudicial.  Further, VA, not the 
appellant, has the burden of rebutting this presumption by 
showing the error was not prejudicial to the appellant in 
that it does not affect the essential fairness of the 
adjudication.  To do this, VA must demonstrate:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant (see Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
("Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim"); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Additionally, consideration should be given 
to "whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

Here, the Board finds that the presumption of prejudice due 
to the content error by not providing proper Hupp notice for 
her DIC claim has been rebutted:  (1) based on the 
communications sent to the appellant over the course of this 
appeal, she clearly has actual knowledge of the evidence she 
is required to submit in this case; and (2) based on her 
contentions and the communications provided to her by VA over 
the course of this appeal, a reasonable person would 
understand what is needed to prove her claim.

Specifically, the appellant and her representative submitted 
personal statements, a lay buddy statement, hearing 
testimony, a January 2009 Written Brief Presentation, in-
service photographs, newspaper and magazine articles, service 
personnel records (SPRs) which confirm participation in 
atmospheric nuclear tests, a private nexus opinion, other 
private medical records, and a death certificate, showing 
actual knowledge of the evidence required to prove her DIC 
claim.  She indicated in her notice of disagreement (NOD), 
substantive appeal, and various statements why she believed 
the Veteran's nonservice-connected disorders were related to 
his ionizing radiation exposure during service.  
Significantly, she submitted a medical opinion in support of 
her lay assertions.  Moreover, the statement of the case 
(SOC) and supplemental statements of the case (SSOCs) 
provided the appellant with a summary of the pertinent 
evidence as to her cause of death claim, a citation to the 
pertinent laws and regulations governing her cause of death 
claim, and a summary of the reasons and bases for the RO's 
decision to deny her cause of death claim based on exposure 
to ionizing radiation.  These documents also provided the 
relevant regulations and analysis pertinent to service 
connection claims based on ionizing radiation exposure.  
Overall, the appellant was afforded a meaningful opportunity 
to participate effectively in the adjudication of her DIC 
claim.  Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
appellant was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claims, so 
found the error was harmless).  Therefore, the presumption of 
prejudice due to a content error for her cause of death claim 
has been rebutted.  

With regard to the timing of VCAA notice, the Board sees the 
RO did not provide the Veteran with all general VCAA notice 
prior to the October 2004 adverse determination on appeal.  
But in Pelegrini II, the Court clarified that in these 
situations VA does not have to vitiate that decision and 
start the whole adjudicatory process anew, as if that 
decision was never made.  Rather, VA need only ensure the 
Veteran receives (or since has received) content-complying 
VCAA notice, followed by readjudication of his claims, such 
that he is still provided proper due process.  In other 
words, he must be given an opportunity to participate 
effectively in the processing of his claims.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit Court) recently held that a SOC or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV).  In fact, as a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, VA cured the timing notice defect by issuing the 
additional October 2007 VCAA notice letter prior to 
readjudicating the case by way of the January and July 2008 
SSOCs.  Therefore, because VA cured the timing error and 
because the claimant did not challenge the sufficiency of the 
notice, the Board has not erred in finding that VA complied 
with its duty to notify.  In essence, the timing defect in 
the notice has been rectified, such that there is no 
prejudicial error in the timing of VCAA notice.   

As for the duty to assist, the RO has obtained the Veteran's 
VA treatment records and certain private medical records as 
identified and authorized by the appellant.  As noted above, 
the appellant and her representative have submitted personal 
statements, a lay buddy statement, hearing testimony, a 
January 2009 Written Brief Presentation, in-service 
photographs, newspaper and magazine articles, SPRs which 
confirm participation in atmospheric nuclear tests, a private 
nexus opinion, other private medical records, and a death 
certificate.  

In addition, the Board finds that the evidence here does not 
require that a separate VA medical opinion be obtained with 
respect to appellant's cause of death claim for benefits.  In 
this vein, the Board acknowledges the recent Federal Circuit 
cases of DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 
2008) and Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), 
which held that 38 U.S.C.A. § 5103A(a) does not require the 
VA to assist a claimant in obtaining a medical opinion or 
examination in a DIC claim when no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  In essence, here, although the Veteran participated 
in a confirmed "radiation risk activity," none of the 
actual or purported causes of his death is classified as a 
"radiogenic disease" under either § 3.309(d) or § 3.311.  
The February 2008 private medical opinion indicating that the 
Veteran had anxiety related to radiation exposure 
contributing to his death is highly speculative and is not 
supported by any of the other evidence of record.  In 
addition, there is no allegation that his missing service 
treatment records (STRs) would make any reference to the 
medical causes of his death, and there is no probative 
evidence in the claims folder of these disorders until 
decades after service.  Consequently, there is no reasonable 
possibility of substantiating this claim on any basis, and 
another medical opinion is not warranted.  

With regard to development procedures under 38 C.F.R. § 
3.311(b)(1) for ionizing radiation claims, when (1) there is 
a determination that the Veteran was exposed to ionizing 
radiation by way of a dose assessment or other records; (2) 
that he subsequently developed a radiogenic disease; and (3) 
this disease became manifest within a certain specified 
period after exposure to radiation in service, VA will refer 
the claim to the Under Secretary for Benefits to consider the 
claim and request an advisory opinion.  If any of the 
foregoing three requirements have not been met, it shall not 
be determined that a disease has resulted from exposure to 
ionizing radiation under such circumstances.  In this case, 
none of the actual or alleged causes of death is listed as a 
"radiogenic disease" under 38 C.F.R. § 3.311(b)(2), such 
that an additional advisory opinion is not required.  

The Board has also considered that his STRs are unavailable.  
When STRs are lost or missing, VA has a heightened obligation 
to satisfy the duty to assist.  In this case, the Veteran's 
STRs appear to have been destroyed in the fire at the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri in July 1973.  Under these circumstances, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that VA has a heightened duty "to consider 
the applicability of the benefit of the doubt rule, to assist 
the claimant in developing the claim, and to explain its 
decision when the Veteran's medical records have been 
destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See 
also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  No 
presumption, either in favor of the claimant or against VA, 
arises when there are lost or missing service records.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (Court 
declined to apply "adverse presumption" against VA where 
records had been lost or destroyed while in Government 
control because bad faith or negligent destruction of the 
documents had not been shown).  

In this regard, in a Memorandum dated in January 2008, the VA 
indicated that all procedures to obtain missing in-service 
records were correctly followed, and that all efforts had 
been exhausted, such that further attempts would be futile.  
The NPRC also responded in October 2007 that it was unable to 
locate any missing STRs.  In any event, despite the missing 
STRs, neither the Veteran nor the appellant has ever alleged 
that he was treated for the causes of his death during 
service in the 1950s.  The appellant has only cited post-
service treatment for these disorders.  Further, the Board is 
conceding exposure to ionizing radiation during service.  
Thus, the Board finds no basis for further pursuit of these 
records, as such efforts would be futile.  38 C.F.R. 
§ 3.159(c)(2) and (3).

Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.  

Governing Laws and Regulations with Analysis - Cause of Death

DIC may be awarded to a surviving spouse upon the service-
connected death of the Veteran, with service connection 
determined according to the standards applicable to 
disability compensation.  38 U.S.C.A. § 1310 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.5(a) (2008); see generally 38 
U.S.C.A. Chapter 11.  

Generally, a Veteran's death is service connected if it 
resulted from a disability incurred or aggravated in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.1(k), 3.303.

VA considers the Veteran's death as due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  See 38 C.F.R. § 3.312(a).  A principal (primary) 
cause of death is one that singly or jointly with some other 
condition was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b). A 
contributory cause of death is one that contributed 
substantially or materially to death, hastened it, or aided 
or lent assistance to death.  38 C.F.R. § 3.312(c).

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
Veteran's death.  Van Slack v. Brown, 5 Vet. App. 499, 502 
(1993).  

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury sustained 
or disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 
3.306.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  
A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 
495-496.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

As to presumptive service connection, some diseases are 
chronic, per se, such as various heart disorders, 
hypertension, diabetes mellitus, and psychoses.  These 
diseases therefore will be presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
after service.  Even this presumption, however, is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by several different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, presumptive service connection 
under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) is 
warranted for certain diseases present in "radiation-exposed 
Veterans."  Second, a "radiogenic disease" may be service-
connected on a direct basis after specified developmental 
procedures are conducted under the framework of 38 C.F.R. § 
3.311.  Third, even if the claimed disability is not listed 
as a presumptive disease under 38 C.F.R. § 3.309(d) or as a 
radiogenic disease under 38 C.F.R. § 3.311, direct service 
connection must still be considered by way of in-service 
incurrence or aggravation therein, including presumptive 
service connection for chronic diseases.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

First, 38 C.F.R. §§ 3.309 presumptively permits service 
connection for certain cancer types for "radiation-exposed" 
Veterans.  A "radiation-exposed Veteran" is defined as a 
Veteran who was involved in a "radiation-risk activity" 
during military service.  Regulations define "radiation-risk 
activities" to include: onsite participation at atmospheric 
nuclear tests; participation in the occupation of Hiroshima 
or Nagasaki, Japan during specific periods of time; and 
service at specific nuclear weapons production facilities.  
38 C.F.R. §§ 3.309(d)(3).  The term "onsite participation" 
means, in part, during the official operational period of an 
atmospheric nuclear test, presence at the test site, or 
performance of official military duties in connection with 
ships, aircraft or other equipment used in direct support of 
the nuclear test.  38 C.F.R.§ 3.309(d)(3)(iv)(A).  
Alternatively, onsite participation could also mean presence 
at the test site or other test staging area in the six months 
following the nuclear test to perform official military 
duties related to the nuclear test including decontaminating 
test-related equipment.  38 C.F.R. § 3.309 (d)(3)(iv)(B).  
Atmospheric nuclear tests, specifically Operations HARTACK, 
REDWING, PLUMBBOB, and TEAPOT were conducted in the 1950s at 
Eniwetok in the Marshall Islands and at various locations in 
the United States.  See 38 C.F.R. § 3.309(d)(3)(v). 

Diseases specific to radiation-exposed Veterans for the 
purpose of presumptive service connection under 38 C.F.R. 
§ 3.309(d) are the following: leukemia (other than chronic 
lymphocytic leukemia), multiple myeloma, lymphomas (except 
Hodgkin's disease), and cancers of the thyroid, breast, 
pharynx, esophagus, stomach, small intestine, pancreas, bile 
ducts, gall bladder, liver (except if cirrhosis or hepatitis 
B is indicated), salivary gland, urinary tract, bone, brain, 
colon, lung, and ovary.  38 C.F.R. § 3.309(d)(2).

Second, 38 C.F.R. § 3.311 does not provide presumptive 
service connection for radiogenic disease but provides 
special procedures to help a Veteran or his survivors prove 
his or her claim on a direct basis.  Ramey v. Gober, 
120 F.3d 1239, 1244 (Fed. Cir. 1997).  The governing 
regulation states that, in all claims in which it is 
established that a "radiogenic disease" first became 
manifest after service, and it is contended that the disease 
resulted from ionizing radiation exposure, a dose assessment 
will be made.  38 C.F.R. § 3.311(a)(2).  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing.  38 C.F.R. 
§ 3.311(a)(2).  According to 38 C.F.R. § 3.311(b)(1), when 
(1) there is a determination that the Veteran was exposed to 
ionizing radiation by way of a dose assessment or other 
records; (2) that he subsequently developed a radiogenic 
disease; and (3) this disease became manifest within a 
certain specified period after exposure to radiation in 
service, VA will refer the claim to the Under Secretary for 
Benefits to consider the claim and request an advisory 
opinion.  However, if any of the foregoing three requirements 
have not been met, it shall not be determined that a disease 
has resulted from exposure to ionizing radiation under such 
circumstances.  

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following: all forms 
of leukemia, except chronic lymphocytic leukemia; thyroid 
cancer, breast cancer, lung cancer, bone cancer, liver 
cancer, skin cancer, esophageal cancer, stomach cancer, colon 
cancer, pancreatic cancer, kidney cancer, urinary bladder 
cancer, salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  
Section 3.311(b)(5) requires that bone cancer become manifest 
within 30 years after exposure, posterior subcapsular 
cataracts become manifest within 6 months or more after 
exposure, leukemia become manifest at any time after 
exposure, and that other diseases specified in 
section 3.311(b)(2) become manifest 5 years or more after 
exposure. 

Third, and notwithstanding the above, the United States Court 
of Appeals for the Federal Circuit has held that when a 
Veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
Combee, 34 F.3d at 1043-1044.  Thus, the Board must not only 
determine whether the Veteran has a disability which is 
recognized by VA as being etiologically related to exposure 
to ionizing radiation, but must also determine whether his 
disability is otherwise the result of active service.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In the particular case at hand, the Veteran died on February 
[redacted], 2004.  He was 67 years old.  The death certificate lists 
the principal cause of death as atherosclerotic coronary 
artery disease.  Further, contributory causes of death were 
listed as diabetes and hypertension.  At the time of his 
death, the Veteran did not have a single adjudicated service-
connected disability.  

The appellant asserts that the Veteran's atherosclerotic 
coronary artery disease, hypertension, diabetes mellitus, as 
well as anxiety should be service connected as the causes of 
his death due to exposure to ionizing radiation during 
service.  She believes that anxiety associated with his 
radiation exposure led to stress contributing to the 
worsening of the causes of death listed on his death 
certificate - atherosclerotic coronary artery disease, 
hypertension, and diabetes mellitus.  She contends he was 
exposed to ionizing radiation during service as the result of 
onsite participation in atmospheric nuclear tests conducted 
in the 1950s in the United States as well as at Eniwetok in 
the Marshall Islands.  See Veteran's earlier claim dated in 
February 1999; Veteran's statement dated in October 1999; 
Form 9's dated in November 2005 and February 2008; 
appellant's statement dated in April 2007; and Written Brief 
dated in January 2009.      

Upon review of the evidence of record, the Board finds that 
service connection for the cause of the Veteran's death is 
not warranted.  In this regard, service connection is not 
presumptively warranted under 3.309(d) for any of the alleged 
causes of death at issue.  In addition, application of the 
special procedures of 38 C.F.R. § 3.311 for Veterans who 
contend exposure to ionizing radiation still does not warrant 
service connection for the causes of death at issue.  
Finally, direct service connection for the causes of his 
death is not warranted for any of his disorders by way in-
service incurrence or aggravation, including presumptive 
service connection for chronic diseases manifested within one 
year of service.

As to presumptive service connection for the causes of his 
death under 38 C.F.R. § 3.309(d), the Board acknowledges the 
Veteran was involved in a "radiation-risk activity" during 
military service.  That is, SPRs submitted by the Veteran and 
the Appellant confirm his military occupational specialty 
(MOS) in nuclear applications in the 4926th Test Squadron in 
the 1950s.  The Veteran's assertion that he was a nuclear 
data recorder is supported by the available records.  An 
October 2007 lay buddy statement from a soldier who served 
with the Veteran lends support to the assertion that the 
Veteran participated in a "radiation-risk activity."  Of 
greater significance is the fact that the Veteran submitted 
SPR certificates confirming onsite participation in several 
atmospheric nuclear tests as part of his MOS - Operations 
HARTACK, REDWING, PLUMBBOB, and TEAPOT during 1950s at 
Eniwetok in the Marshall Islands and in the Nevada desert.  
See 38 C.F.R. § 3.309(d)(3)(v).  Therefore, the Veteran was 
clearly involved in a "radiation-risk activity" per 38 
C.F.R. §§ 3.309(d)(3), and as such was exposed to ionizing 
radiation during service.  

But for purposes of presumptive service connection under 38 
C.F.R. § 3.309(d), the remaining question is whether he has 
one of the presumptive diseases listed under 38 C.F.R. § 
3.309(d)(2).  And it is this critical fact the appellant's 
claim for service connection for the cause of the Veteran's 
death fails.  Neither atherosclerotic coronary artery disease 
nor hypertension nor anxiety nor diabetes mellitus is one of 
the diseases set forth in 38 C.F.R. § 3.309(d).  Therefore, 
the Board finds that the application of the presumptive 
provisions of 38 C.F.R. § 3.309(d) does not warrant service 
connection in this case.  

The Board now turns to application of 38 C.F.R. § 3.311.  
Again, it is conceded that the Veteran was exposed to 
ionizing radiation during service.  But with regard to his 
confirmed causes of his death listed on his death certificate 
- atherosclerotic coronary artery disease, hypertension, and 
diabetes mellitus, as well as the anxiety disorder alleged by 
the appellant to be a contributory cause, not one of these 
disorders is listed as a  "radiogenic disease" under 
38 C.F.R. § 3.311(b)(2).  Therefore service connection is not 
warranted under 38 C.F.R. § 3.311 for these disorders, and no 
further development is necessary under 38 C.F.R. 
§ 3.311(b)(1).     

Moreover, as to direct service connection, even in 
consideration of the heightened duty due the missing STRs, 
neither the Veteran nor the appellant has ever specifically 
alleged treatment for the primary or contributory causes of 
the Veteran's death during his military service in the 1950s.  
That is, there is no allegation or evidence of treatment for 
atherosclerotic coronary artery disease, hypertension, and 
diabetes mellitus during service.  Although the appellant 
believes that the Veteran's anxiety disorder was a 
contributory cause of death, she never indicated that he was 
treated for psychiatric problems during service, although at 
the hearing she noted that he always seemed  "tired", 
despite the fact he was only in his 20s during service.  She 
added that the Veteran was not allowed to discuss many 
aspects of his service, since his MOS duties were largely 
classified.  But the appellant is indeed competent to report 
that the Veteran appeared "tired" in-service, especially 
given the heightened duty due to missing STRs.  Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005), Layno, 6 Vet. App. 
at 469.  See also 38 C.F.R. § 3.159(a)(2).  

Post-service, the first mention in the claims file of 
complaints or treatment for symptoms of the causes of his 
death listed on his death certificate - atherosclerotic 
coronary artery disease, hypertension, and diabetes mellitus, 
is from 1988, so approximately 29 years after the Veteran's 
discharge from service.  In 1988, the Veteran sustained a 
myocardial infarction, having to undergo five-vessel heart 
bypass surgery.  He also was diagnosed with hypertension at 
that time, and Type II diabetes mellitus two years later.  
See Mobile Infirmary records dated in October 1988; 
Thomasville Hospital Records dated in October 1988; and 
treatment letter from Dr. M.H., MD., dated in September 1998.  

Post-service, the first evidence of a diagnosis of a 
psychiatric disorder is from an October 2005 letter of Dr. 
F.D., MD., who mentioned that the Veteran had depression.  
The Board acknowledges that earlier private treatment records 
dated in August and September of 1964, only a few years after 
discharge from service, reveal treatment for the Veteran's 
"nerves."  But there was no specific psychiatric diagnosis 
at that time.  In fact, it was noted that the problems with 
his "nerves" at that time were due to work-related issues.  
There was no evidence of any link to service.  Most 
importantly, subsequent private treatment records dated in 
the 1960s, 1970s, 1980s, and 1990s are negative for any 
treatment for a psychiatric disorder.  The only symptom 
specifically alleged by the appellant to have started 
immediately after service was joint and muscle pain with 
weakness, which she asserted was also due to radiation 
exposure.  But there has been no allegation or evidence that 
joint and muscle pain with weakness was a contributory cause 
of death.  See 38 C.F.R. 
§ 3.312(c).     

In any event, the Federal Circuit Court has held that such a 
lengthy lapse of time between the alleged events in service 
and the initial manifestation of relevant symptoms after 
service is a factor for consideration in deciding a service-
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  It follows that there is no basis to award 
service connection for his causes of death based on 
chronicity in service or continuous symptoms thereafter.  38 
C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97.  In 
addition, the presumption of in-service incurrence for 
chronic diseases, in this case a heart disorder, 
hypertension, diabetes mellitus, and a psychosis, is not for 
application.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Moreover, there is no competent evidence of a relationship 
between the disorders listed on his death certificate and the 
Veteran's period of military service from November 1954 to 
March 1959, including his exposure to ionizing radiation.  
38 C.F.R. §§ 3.1(k), 3.303; Boyer, 210 F.3d at 1353; Maggitt 
v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); Van Slack, 5 
Vet. App. at 502 (1993).  There is also no competent evidence 
that any psychiatric or anxiety disorder the Veteran had 
prior to his death is related to his military service.  In 
this vein, the Board acknowledges the private medical opinion 
from Dr. F.D., dated in February 2008.  Dr. F.D., stated that 
the Veteran had a past history of anxiety, which was caused 
by, or worsened by the fact, that he was told by physicians 
that because of his radiation exposure, he would not live 
beyond age 40.  Dr. F.D., opined that the Veteran's anxiety 
stemming from his radiation exposure "could have" 
contributed to the worsening of the disorders listed on his 
death certificate (i.e., heart disease, hypertension, and 
diabetes).   

The Board finds that Dr. F.D.'s opinion is entitled to very 
little probative value here on several bases.  First, the 
Board is not required to accept a medical opinion that is 
based on reported history and unsupported by clinical 
findings.  Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  
However, the Court has also held that VA cannot reject a 
medical opinion simply because it is based on a history 
supplied by the Veteran and that the critical question is 
whether that history was accurate and credible.  Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005); see, e. g., Coburn 
v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a 
Veteran's statement renders a medical report incredible only 
if the Board rejects the statements of the Veteran).  Here, 
the history cited by Dr. F.D., does not appear to be accurate 
based on the evidence in the claims folder.  As discussed 
above, all private and VA evidence is negative for any 
diagnosis of a psychiatric disorder until decades after 
service.  There is also no medical notation in the claims 
folder assessing that the veteran would not live beyond age 
40 due to his radiation exposure.  A lay person's account of 
what a doctor purportedly said is too attenuated and 
inherently unreliable to constitute "medical" evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).      

Second, a doctor's statement framed in terms such as "could 
have been" is not probative.  Warren v. Brown, 6 Vet. App. 
4, 6 (1993).  Dr. F.D.'s opinion is expressed in language too 
vague and speculative to establish a plausible relationship 
between any psychiatric disorder and the Veteran's service, 
or even support the theory that a psychiatric disorder was a 
contributing cause of death.  See 38 C.F.R. § 3.102.  See 
also Bloom v. West, 12 Vet. App. 185 (1999) (a medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty); Bostain v. West, 11 Vet. App. 124 
(1998) (private physician's opinion that Veteran's 
preexisting service-related condition "may have" contributed 
to his ultimate demise too speculative, standing alone, to be 
deemed new and material evidence to reopen cause-of-death 
claim); Obert v. Brown, 5 Vet. App. 30 (1993) 
(where the Court held that a medical opinion expressed in 
terms of "may" be related to service necessarily implies 
"may or may not" and therefore is too speculative to 
establish a plausible claim; Tirpak v. Derwinski, 2 Vet. App. 
609 (1992) (medical professional's use of equivocal language 
such as "may" or "may not" be related to service was too 
speculative to constitute a definitive opinion on issue of 
causation).  
    
The Board emphasizes that, although the appellant is 
competent to report her observations on the Veteran's medical 
symptoms and discomfort before his death and during his 
lifetime, she is not competent to render an etiological 
opinion as to the medical etiology of his causes of death, 
absent evidence showing that she has medical training or 
expertise.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, even in consideration of the heightened duty due 
to missing STRs,  the Board finds that the preponderance of 
the evidence is against service connection for the cause of 
the Veteran's death, so there is no reasonable doubt to 
resolve in the appellant's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death as 
the result of exposure to ionizing radiation is denied. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


